Sherwood, C. J.
The record in this case shows that defendant Frisbie owned a lot on Clifford street, in the *459city of Detroit, in 1886, near where he resided; that he let a job of building a house on the lot in April, 1886, and that the defendants Julien w'ere the builders under a contract from Frisbie; that on April 23, the parties building the house had a pile of sand lying in front of the house in the street. It had been there for more than a month, and in the evening of said day the plaintiff was riding along said street, when it was so dark she could not see the said pile, which was from a foot and a half to four feet high, and, there being no lights or other warning given of the obstruction, she came suddenly with her carriage against it, overturning the vehicle, and injuring her seriously. It is for this injury she seeks to recover her damages, basing her action upon the negligence of the defendants in placing and in allowing the said bank to obstruct the street for so long a time, and in not providing suitable warnings to prevent any collision therewith, which it would appear from the record the defendants entirely omitted to do, notwithstanding the bank extended across more than half the traveled portion of the highway. Plaintiff claims damages in the sum of $5,000. Trial was had before Judge Keilly, who, when the plaintiff rested her case, directed a verdict for the defendants. The case is before us on error.
It is claimed by the learned counsel, for the city that it is not liable, because the injury did not result from a want of repair of the street; that the common-law liability, which obtains in this State, does not attach to municipal corporations .for injuries occasioned by obstructions placed in the highways or streets by third parties; and he cites our own statutes and decisions upon these subjects. The ordinances of the city of Detroit require that proper warnings and danger signals should be used in such cases, but counsel also claims that for a failure to comply with *460these the city cannot be held liable; that such are mere police regulations; and cites the same authorities.
The statute bearing upon the case reads as follows:
“Any person or persons sustaining bodily injury upon any of the public highways or streets in this State, by reason of neglect to keep such public highways or streets * * * * in good repair, and in a condition reasonably safe and fit for travel, by the township, village, city, or corporation, such township * * * shall pay to the person or persons so injured or disabled just damages,” etc. now. Stat. § 1442.
This statute was passed in May, 1879. It makes the city not only liable for injuries occurring through neglect to keep the streets in repair, but also for such as occur by reason of the neglect of the city to keep its streets in a condition reasonably safe and fit for travel. The duty is imposed in both cases, and the necessity for it exists in the one case just as much as in the other, and the liability is the same, and it is very manifest that the Legislature intended to make it so. It was the object of the Legislature in the passage of this statute to avoid the decisions of this Court, by which, before the passage of the act, the law by construction was made to relieve the municipality from all liability of this kind, and we think the statute should be so construed as to effect the object intended by the Legislature.
If further evidence of the intention of the Legislature upon this subject is desired, I think it may be found in the act of 1887, pages 345 and 346, when it discarded the narrow limits of the common-law liability entirely, as heretofore held by this Court and some others.
I do not think the' ordinances of the city have anything to do with the consideration of this case. They are in no wise involved. They are for the regulation of the duties imposed upon the city in the premises. While the *461police power might be invoked to keep the street in a safe condition, if necessary, there is no occasion to resort to it now, and it would not afford the plaintiff the redress she now seeks, and k> which we think she ought to be entitled. The redress the plaintiff seeks for the injuries she complains of is now secured to her by positive law, and is entirely adequate. The duty resting upon the city to -make safe its streets is equally positive, under the same statute, and is entirely independent of the police power. It requires everything to be done by the city necessary to make travel upon its streets reasonably safe. If in so doing it becomes necessary to place signals or other safeguards at given points, or give other proper warning, it is the duty of the city to see that it is done or that the street is closed to travel; and that duty is imposed by the express language of the statute, and the injury arising from the neglect of such duty to the citizen will make the municipality responsible to the party injured. The case should have been submitted to the jury as to all the defendants, and the ruling of the circuit judge otherwise was error.
The judgment must be reversed, and a new trial granted.
Morse and Long, JJ., concurred with Sherwood, C. J.